Case
 Case1:17-cv-02897-TWP-MPB
      1:17-cv-02897-TWP-MPB Document
                             Document152-1 Filed08/10/20
                                      157 Filed  08/07/20 Page
                                                           Page11ofof11PageID
                                                                        PageID#:#:2650
                                                                                   2598




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA


   INDIANA STATE CONFERENCE OF THE
   NATIONAL ASSOCIATION FOR THE
   ADVANCEMENT OF COLORED PEOPLE
   (NAACP) and LEAGUE OF WOMEN
   VOTERS OF INDIANA,

                           Plaintiffs,

                    v.                                 Docket No. 1:17-cv-02897-TWP-MPB

   CONNIE LAWSON, in her official capacity as
   the Indiana Secretary of State; J. BRADLEY
   KING, in his official capacity as Co-Director of
   the Indiana Election Division; ANGELA
   NUSSMEYER, in her official capacity as Co-
   Director of the Indiana Election Division,

                           Defendants.

                                              ORDER

             Plaintiffs having filed their Unopposed Motion for Leave to Accept Late Filing, and the

   Court having read and reviewed the same and being duly advised, the Court now finds that said

   Motion should be GRANTED.

             IT IS THEREFORE ORDERED that Plaintiffs’ Pre-Trial Preparation materials as

   timely.

             SO ORDERED.

              Date: 8/10/2020
                                                       ________________________
                                                       Hon. Tanya Walton Pratt, Judge
                                                       United States District Court
                                                       Southern District of Indiana




   Cc: All ECF-registered counsel of record
